PER CURIAM
Defendant was convicted on four counts of theft I, ORS 164.055, two counts of burglary I, ORS 164.225, and one count of felon in possession of a firearm. ORS 166.270. He was acquitted of one count of burglary I relating to the Wadman home but was convicted on count 4 of theft of some of the Wadmans’ property, apparently on the theory that he had committed theft by receiving at least some of the property. On appeal, defendant contends that his motion for judgment of acquittal on count 4, charging theft of the Wadmans’ property, should have been granted, because there was no evidence that property that he had received belonging to the Wadmans had a value of more than $200. The only evidence relating to the Wadmans’ property in his possession was that he had a telephone and some jewelry, the combined value of which was $125. Accordingly, we reverse the judgment of conviction on count 4 of the indictment and remand for entry of judgment of conviction for theft II, ORS 164.045, and for sentencing on that judgment.
Reversed on count 4 and remanded for entry of judgment of conviction for theft II and for sentencing on that judgment; otherwise affirmed.